Citation Nr: 1222505	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran service on active duty from September 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected coronary artery disease.  A November 2007 rating action confirmed and continued the previous decision.


FINDINGS OF FACT

Obstructive sleep apnea was not shown in service and there is no competent evidence suggesting the disorder is related to service, nor is it shown to be caused or aggravated by service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in March 2006 and August 2007 letters the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2007 letter also advised the Veteran regarding what information and evidence is needed to substantiate his claim for service connection on a direct basis and how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA and private treatment records, state disability retirement records, VA examination reports and a medical expert opinion, and lay statements.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

The Board has reviewed all of the medical and lay evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his obstructive sleep apnea, diagnosed following VA sleep disorder consultations in September and November 2005, is secondary to his service-connected coronary artery disease.

Service treatment records were silent for complaints, findings, or reference to sleep problems or a chronic sleep disorder, and the Veteran does not contend that his current obstructive sleep apnea was either incurred in or caused by his active duty military service. 

Service connection for coronary artery disease was established as directly related to military service in a December 2003 rating decision.  An initial 10 percent rating was assigned effective October 29, 2003, and the rating was subsequently increased to 30 percent effective December 27, 2004 and to 60 percent effective June 18, 2009.  

In an August 2005 VA treatment record, the Veteran complained of interrupted sleep and trouble waking; a VA pulmonologist indicated that the Veteran may have sleep apnea and referred him for a polysomnogram at a VA Medical Center (VAMC).  VA sleep disorder consultations in September and November 2005 confirmed that the Veteran had obstructive sleep apnea.  During the September 2005 consultation, the Veteran complained of snoring among other problems relating to his sleep.  His height was recorded as 5 feet 9 inches, his weight was 190 pounds, and his BMI (body mass index) was 28.1.

After the Veteran's present claim was received in January 2006 and during the pendency of the appeal, the RO obtained treatment records from the Montrose and Castle Point VAMCs dated from August 2005 through May 2011.  The records reflected treatment and monitoring for obstructive sleep apnea and coronary artery disease, among other problems.

The Veteran was afforded a VA respiratory examination in April 2006.  He described a history of shortness of breath on mildest exertion, being unable to do any strenuous activity, waking at night with a choking sensation, a history of chronic obstructive lung disease, and no history of weight loss or gain.  Following a review of the claims file and physical examination, the diagnosis included obstructive sleep apnea.  The examining internist noted that the Veteran had multiple health problems.  The examiner concluded that whether the Veteran's sleep apnea is a result of his service-connected coronary artery disease is difficult to establish, as he was not aware if there were any studies proving correlations between the two.  Therefore, he could not resolve the issue without resort to mere speculation.

During a VA heart examination in April 2006, reported physical examination findings included the Veteran's height of 69 inches and weight of 199 pounds.  The diagnosis included overweight.

An October 2006 VA pulmonary note indicated that the Veteran was at the clinic for a letter for disability.  The note described physical examination findings and noted that an echocardiogram performed outside VA showed a new blood clot on anticoagulation.  The impression included chronic obstructive pulmonary disease and sleep apnea.  Subsequent VA treatment records authored by the same pulmonologist repeated the introductory statement that the Veteran was there for a letter for disability.  However, there is no indication that the pulmonologist prepared a letter on the Veteran's behalf for any particular disability.

In a January 2008 statement and subsequent statements, the Veteran indicated that a VA doctor at Castle Point VAMC told him that his sleep apnea was a related condition to his post-operative heart complications and that his sleep apnea originated from his original heart attack.  The Board carefully reviewed the entire claims file, including the electronic claims file, but did not find any medical opinion as the Veteran described.

In January 2008, he also filed a new claim for service connection for chronic obstructive pulmonary disease secondary to his service-connected coronary artery disease.  He indicated that he had a stent placement in the rear artery of his heart in January 2006 at the Bethesda Naval Hospital.  The RO requested records relating to chronic obstructive pulmonary disease from the Bethesda Naval Medical Center and received a response in December 2008 indicating that the records requested were only dealing with the Veteran's heart.

A May 2009 rating action granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, including coronary artery disease, effective December 2, 2008.

Because the April 2006 VA respiratory examiner could not resolve the issue as to whether the Veteran's obstructive sleep apnea was secondary to his service-connected coronary artery disease, the Board requested a medical expert opinion in November 2011.

A medical expert opinion was provided by a VA cardiologist in February 2012.  The beginning of the report reflects the cardiologist's review of the Board's opinion request, including the request that he review the entire claims file and provide an opinion, to include supporting medical rationale, to two questions posed.  The next several pages outline the cardiologist's review of the Veteran's medical history related to coronary artery disease, concluding with medical findings related to the Veteran's obstructive sleep apnea and adding that he was taking the Veteran's obstructive sleep apnea "as an absolute."

Then, the cardiologist explained that he completed a limited literature search to support his professional opinion on the possible relationship of the Veteran's coronary artery disease to his obstructive sleep apnea.  He added that the studies were "selected to answer the question from both sides, looking for data to support or refute" the Veteran's claim.  According to the cardiologist, the first study cited did not clarify the issues of cause and effect, but did reinforce the strong association between central sleep apnea and heart failure in elderly men.  He stated that these data suggested that "patients with congestive heart failure should be regarded as at risk for sleep apnea and patients with moderate to severe heart failure, whether snorers or not, should be considered for screening (since sleep apnea associated with [congestive heart failure] is central apnea and not obstructive/associated with snoring)."  

The second report was a consensus document entitled, "Sleep Apnea and Cardiovascular Disease," which outlined the "very strong relationship between habitual snoring, [obstructive sleep apnea], and myocardial infarction.  The cardiologist highlighted that "basically, only habitual snorers have [obstructive sleep apnea]...and [it] is most prevalent in a patient population with a BMI greater than 30 compared to a BMI less than or equal to 30," although severe obstructive sleep apnea can occur in non-obese snorers.  These patients with obstructive sleep apnea were noted to be at a higher risk of suffering a heart attack.  The cardiologist summarized that there is "consensus that [obstructive sleep apnea] and [central sleep apnea] may exacerbate coronary artery disease and atrial fibrillation, but unlike the severe heart failure relationship to [central sleep apnea], [the VA cardiologist] did not find any interaction where coronary artery disease exacerbates [obstructive sleep apnea], the prime question here."  (Emphasis in original report by VA cardiologist).

The third study, "An independent association between obstructive sleep apnoea and coronary artery disease," was a "small case control trial of only 64 patients, which reached the conclusion, that a relationship between [obstructive sleep apnea] and symptomatic ischemic heart disease exists."  The VA cardiologist explained that he believed this statement was "overreaching as the study only proves the study population fared worse than control, but as a non randomized and very small trial, it does not prove the outcomes differed because of sleep apnea, only that the groups had different outcomes."  The cardiologist stated that he provided the study for "completeness, because while small, it was an example of studies supporting the premise that [obstructive sleep apnea] may worsen the prognosis of patients with [coronary artery disease]."  (Emphasis in original report by VA cardiologist).

The final study cited indicated an association of obstructive sleep apnea and nocturnal angina in 8 out of 10 patients with angiographically proven coronary artery disease that was stable other than the occurrence [of] episodic nocturnal angina.  The cardiologist summarized that the study demonstrates the potential for [obstructive sleep apnea] to aggravate [coronary artery disease], even in otherwise clinically stable patients."  (Emphasis in original report by VA cardiologist).

Before rendering the requested medical opinions, the cardiologist listed his summary and conclusions related to the Veteran's service-connected coronary artery disease adjusted upward because of the co-occurrence of atrial fibrillation, the nature of his coronary artery disease resulting in asymptomatic heart failure, and the documentation of a mild obstructive sleep apnea.

Thereafter, the cardiologist opined that the Veteran's coronary artery disease is not a cause of his mild obstructive sleep apnea.  He supported his opinion, noting that the prevalence of obstructive sleep apnea in a coronary artery disease population is real, but it has not been related to the presence or severity of coronary artery disease.  Rather, the cardiologist explained, the prevalence of obstructive sleep apnea in coronary artery disease is not substantial, unless the BMI is significantly elevated with habitual snoring.  Thus, obstructive sleep apnea is prevalent among the obese who snore with coronary artery disease, but uncommon in coronary artery disease without obesity and habitual snoring.

The cardiologist also opined that the Veteran's service-connected coronary artery disease does not worsen or aggravate his obstructive sleep apnea beyond normal progression.  However, he noted the converse to be true, stating that the Veteran's "nonservice-connected [obstructive sleep apnea] may, and it is more than 50 [percent] likely, does exacerbate his service connected coronary artery disease."  (Emphasis in original).  In support of his medical opinion, the cardiologist further explained that

[obstructive sleep apnea] causes hypoxia, respiratory acidosis, and hypertension through increased sympathetic tone; both directly through sympathetic innervations and by increased circulating catecholamines: epinephrine and norepinephrine.  Other heart failure active hormones including aldosterone, rennin, and inflammatory cascade proteins increase in both [obstructive sleep apnea] and/or [central sleep apnea].  The [obstructive sleep apnea] provoked increases in blood pressure and inflammation further increases the likelihood of future plaque rupture, which may trigger [acute coronary syndrome (ACS)] or exacerbate the symptoms of stable disease or result [in] arrhythmias such as atrial fibrillation and ventricular tachycardia/fibrillation and, ultimately, death.

The Veteran was provided with a copy of the February 2012 medical expert opinion and responded to the report in April 2012.  He expressed concern that the February 2012 cardiologist did not indicate that he saw the echocardiogram (EKG) ordered by P.A. (physician assistant) Lieutenant J. C.  He stated that these and all records were available from the Bethesda Naval Hospital.  He went on to describe aspects of his military service, learning from Lt. J.C that he did have a "major heart attack," and being medevac'd to Bethesda Naval Hospital.  He reported that he returned to Bethesda Naval Hospital in 2006 for a stent placement and did not believe that the February 2012 cardiologist received those records.  The Veteran also indicated that his wife reports he is still snoring.

With respect to the Veteran's April 2012 concerns, the Board notes that the February 2012 medical expert opinion report does, in fact, reflect a review of multiple EKGs, including an EKG obtained by J. C., P.A., and EKGs performed at Bethesda Naval Hospital as well as other medical facilities.  Also, as noted above, the February 2012 report reflects that the cardiologist reviewed the Board's opinion request, including the request that he review the entire claims file, and the cardiologist is presumed to have followed appropriate procedures in rendering his medical expert opinion.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties).

Regarding the Veteran's return to the Bethesda Naval Hospital in 2006 for a stent placement, the Board points out that these records cited refer to treatment after the Veteran was diagnosed with obstructive sleep apnea in September 2005.  Moreover, when the RO requested treatment records from the Bethesda Naval Hospital, a December 2008 response indicated that the records only deal with the heart.  Therefore, treatment records related to stent placement and the heart since 2006 do not appear to be relevant to the issue of whether coronary artery disease caused the obstructive sleep apnea diagnosed in 2005.  Similarly, the February 2012 VA cardiologist explained that obstructive sleep apnea is not aggravated by coronary artery disease but rather, that the reverse is true: obstructive sleep apnea can, and is likely to, exacerbate coronary artery disease, even in otherwise clinically stable patients.  Thus, records concerning the status of the Veteran's coronary artery disease would not be pertinent to the question at issue.  Therefore, the Board finds that a remand to obtain additional treatment records relating to the heart from the Bethesda Naval Hospital dated since 2006 is not necessary because the records do not appear to be relevant to the present claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that VA should avoid remands that would impose unnecessary additional burdens on VA with no benefit flowing to the claimant).

The Board has considered the medical and lay evidence of record, but finds that service connection for obstructive sleep apnea is not warranted, and the claim must be denied.  

Again, the record does not reflect, and the Veteran does not contend, that obstructive sleep apnea, diagnosed in September 2005, was incurred in or caused by military service, and the record does not contain any competent medical opinion suggesting that the current obstructive sleep apnea is directly related to military service.  As a result, the claim for service connection for obstructive sleep apnea on a direct basis must be denied.

The only medical opinion to address the question of whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected coronary artery disease is from the February 2012 VA cardiologist.  The Board finds that the opinions of the February 2012 VA cardiologist are persuasive and probative evidence against the claim because they are based on a review of the claims file, a review of relevant medical literature, and they are supported by an articulated, detailed medical rationale that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The cardiologist explained that the prevalence of obstructive sleep apnea has not been related to the presence or severity of coronary artery disease and the Veteran's service-connected coronary artery disease does not worsen or aggravate his obstructive sleep apnea; however, obstructive sleep apnea is likely to exacerbate his service-connected coronary artery disease.

The Board emphasizes that the provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused or aggravated by a service-connected disability.  They do not apply to a nonservice-connected disability aggravating a service-connected disability.

The Board acknowledges that the Veteran and his wife are competent to describe perceived or observable symptoms related to the claimed obstructive sleep apnea disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although the Veteran believes his obstructive sleep apnea was caused or aggravated by service-connected coronary artery disease, the Veteran is a layperson and his unsupported opinion as to the etiology or nature of his obstructive sleep apnea, including in relation to his coronary artery disease, cannot be considered a competent medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, obstructive sleep apnea can have many causes, and the etiology of such requires medical expertise to determine.  On this point, the opinion of the VA cardiologist is significantly more probative than the Veteran's lay assertions. 

Thus, there is no basis upon which to conclude that obstructive sleep apnea was incurred in or related to military service, or caused or aggravated by service-connected coronary artery disease.  See 38 C.F.R. §§ 3.303; 3.310.  Therefore, entitlement to service connection for obstructive sleep apnea is not warranted on any basis and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for obstructive sleep apnea, claimed as secondary to service-connected coronary artery disease, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


